345 S.W.3d 901 (2011)
Twynette SOLOMON, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 73074.
Missouri Court of Appeals, Western District.
August 30, 2011.
Mikah K. Thompson, for Appellant.
Larry R. Ruhmann, for Respondent.
Before Division Three: JAMES E. WELSH, Presiding Judge, JAMES M. SMART, JR., Judge and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM:
Twynette Solomon appeals from an order issued by the Labor & Industrial Relations Commission disqualifying her from receiving unemployment benefits for five weeks based upon a finding that she was terminated from her employment with Jackson County School District R-VII ("the District") for misconduct related to work. After a thorough review of the record, we conclude that the Commission's order is supported by sufficient competent *902 evidence in the record, that the Commission acted within its powers, that the decision was not produced by fraud, and that the facts found by the Commission support the award. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).